Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Claims 1, 3, 5, 6, 9, 12, 14-19 are pending.
Claims 2, 4, 7, 8, 10, 11, 13,  are cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2010/0107660 to Kawano, US 2008/0315000 to Gorthala, US 6,571,566 to Temple.
Regarding claim 1, Kawano teaches a refrigerant-amount determination kit (38, describes determining the refrigerant charge)
a temperature (sensor 62, 66) that is mounted at least temporarily on a portion of a refrigeration cycle apparatus having a refrigerant circuit that includes a compressor (14), a condenser (16), and an evaporator (22), the temperature sensor being configured to detect a temperature of a refrigerant flowing in the refrigerant circuit,
a processor (30) configured to determine an amount of a refrigerant in the refrigerant circuit based on a detection result detected by the temperature sensor (par. 38, sensors 62, 66 are connected to controller 30) during operation of the refrigeration
cycle apparatus and acquire an outside air temperature (outdoor air temperature 36, par. 13) at an installation place of the refrigeration cycle apparatus,
a memory (par. 20, the controller has stored therein data on the outdoor air temperature mapped to saturation pressures),
a first sensor group that includes a first temperature sensor configured to detect a condensation temperature of the refrigerant in the refrigerant circuit and a second temperature sensor configured to detect a temperature of the refrigerant at an outlet of the condenser of the refrigerant circuit. (62, 66).
Kawano does not clearly teach,
a second sensor group that includes a third temperature sensor configured to detect an evaporation temperature of the refrigerant in the refrigerant circuit and a fourth temperature sensor configured to detect a temperature of the refrigerant at an outlet of the evaporator of the refrigerant circuit,
the processor being configured to calculate a degree of subcooling by using a measurement value of the first refrigerant temperature sensor and a measurement value of the second refrigerant temperature sensor identified during a stable operation of the refrigeration cycle apparatus, or a degree of superheating by using a measurement value of the third refrigerant temperature sensor and a measurement value of the fourth refrigerant temperature sensor identified during a stable operation of the refrigeration cycle apparatus,
the memory being configured to store reference degrees of subcooling, which are degrees of subcooling when the refrigerant amount of the refrigerant circuit is proper, in association with the outside air temperature or reference degrees of superheating, which are degrees of superheating when the refrigerant amount of the refrigerant circuit is proper, in association with the outside air temperature, and
the processor being configured to
determine whether the amount of the refrigerant in the refrigerant circuit is proper by comparing the calculated degree of subcooling with the reference degree of subcooling associated with the acquired outdoor temperature, or
determine whether the amount of the refrigerant in the refrigerant circuit is proper by comparing the calculated degree of superheating with the reference degree of superheating associated with the acquired outdoor temperature.
Gorthala teaches
a first sensor group that includes a first temperature sensor configured to detect a condensation temperature (46, Fig. 2, also Fig. 5) of the refrigerant in the refrigerant circuit and a second temperature sensor (48, Fig. 2, also Fig. 5) configured to detect a temperature of the refrigerant at an outlet of the condenser of the refrigerant circuit; and
a second sensor group that includes a third temperature sensor (56, Fig. 3, par. 25, also Fig. 6) configured to detect an evaporation temperature of the refrigerant in the refrigerant circuit and a fourth temperature sensor (58, Fig. 3, par. 25, also Fig. 6) configured to detect a temperature of the refrigerant at an outlet of the evaporator of the refrigerant circuit,
the processor (integrated controller, Figs. 2, 3) being configured to calculate a degree of subcooling by using a measurement value of the first refrigerant temperature sensor and a measurement value of the second refrigerant temperature sensor (Fig. 5) or a degree of superheating (Fig. 6) by using a measurement value of the third refrigerant temperature sensor and a measurement value of the fourth refrigerant temperature sensor, (par. 25).
the processor being configured to
determine whether the amount of the refrigerant in the refrigerant circuit is proper by comparing the calculated degree of subcooling with the reference degree of subcooling associated with the acquired outdoor temperature (Fig. 5, par. 14), or determine whether the amount of the refrigerant in the refrigerant circuit is proper by comparing the calculated degree of superheating with the reference degree of superheating associated with the acquired outdoor temperature (Fig. 6, par. 14, par. 25 last few lines).
Temple teaches
the processor being configured to determine whether the amount of the refrigerant in the refrigerant circuit is proper by comparing the calculated degree of subcooling with the reference degree of subcooling associated with the acquired outdoor temperature (col. 4, lines 25-35), or determine whether the amount of the refrigerant in the refrigerant circuit is proper by comparing the calculated degree of superheating with the reference degree of superheating associated with the acquired outdoor temperature (col. 4, lines 25-35) (col. 4, lines 25-35),
the memory being configured to store reference degrees of subcooling, which are degrees of subcooling when the refrigerant amount of the refrigerant circuit is proper, in association with the outside air temperature(col. 4, lines 25-35), or reference degrees of superheating, which are degrees of superheating when the refrigerant amount of the refrigerant circuit is proper, in association with the outside air temperature (col. 4, lines 25-35).  Temple also teaches taking measurements when a system is operating at relatively steady state (col. 2, 5-15).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawano, in view of, Gorthala and Temple, in order to provide multiple methods, in case one fails, to determine if the refrigerant charge in the system.  Taking measurements at steady state will prevent the system from using transient spikes in operating conditions, which are not reflective of longer term operating conditions, in controlling the system.  

Regarding claim 5, Kawano teaches the refrigerant-amount determination kit according to claim 1, further comprising,
an outside-air temperature sensor configured to detect the outside air temperature at the installation place of the refrigeration cycle apparatus, wherein the processor is configured to acquire the outside air temperature from the outside-air temperature sensor. (Fig. 4, 36, par. 31).

Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2010/0107660 to Kawano, US 2008/0315000 to Gorthala, US 6,571,566 to Temple, US 2009/0090119 to Dietschi.
Regarding 3, Kawano teaches the refrigerant-amount determination kit according to claim 1, but does not teach,
a heat insulation member that covers a periphery of the temperature sensor.
Dietschi teaches a cooling unit with a temperature sensor (12) that is covered with an insulation sheath (13) (par. 25).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawano, in view of Dietschi, in order to ensure that temperatures other than the one that needs to be measured do not affect the temperature reading.

Regarding claim 9, Kawano teaches refrigerant-amount determination kit according to claim 3, further comprising,
an outside-air temperature sensor configured to detect the outside air temperature at the installation place of the refrigeration cycle apparatus,
wherein, the processor is configured to acquire the outside air temperature from the outside air temperature sensor. (Kawano, Fig. 4, 36, par. 31).




Claims 6, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0107660 to Kawano, US 2008/0315000 to Gorthala, US 6,571,566 to Temple, US 9,168,315 to Scaringe.
Regarding claim 6, Kawano as modified teaches the refrigerant-amount determination kit according to claim 1, but does not teach,
a transmitter configured to transmit the detection result detected during operation of the refrigeration cycle apparatus by the temperature sensor to the processor.
Scaringe teaches that data obtained from sensors is transmitted wirelessly to a receiving device. (abstract)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawano, in view of Scaringe, in order to avoid having to provide wired connections between the sensors and the controller.

Claims 12 and 14 are various combinations of limitations already discussed in the preceding rejections, and are rejected as obvious under the art already discussed, for the same reasons.
12. (Currently Amended} The refrigerant-amount determination kit according to claim 3, further comprising:
a transmitter configured to transmit the detection result detected during operation of the refrigeration cycle apparatus by the temperature sensor to the processor.

14. (Currently Amended) The refrigerant-amount determination kit according to claim 5, further comprising:
a transmitter configured to transmit the detection result detected during operation of the refrigeration cycle apparatus by the temperature sensor to the processor.

Regarding claims 15, 16, 17, 18, Kawano as modified teaches the refrigerant- amount determination kit according to claims 1, 3, 5 and 6 but does not teach,
wherein the compressor is a constant-speed compressor.
US 2015/0007591 to Liu teaches a method for detecting the loss of refrigerant charge (title), and which uses a constant speed compressor.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawano, in view of Liu, in order to utilize a constant speed compressor due to such compressor’s lower cost and less complex controls when compared to a variable speed compressor. Further, while applicant's published application (par. 3) teaches that the claimed system is useful in systems with constant

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2010/0107660 to Kawano, US 2008/0315000 to Gorthala, US 6,571,566 to Temple, US 2009/0090119 to Dietschi, US 2005/0081543 to Oh, and US 2012/0067077 to Kayano.
Regarding claim 19, Kawano as modified teaches the refrigerant-amount determination kit according to claim 3, but does not expressly teach,
the first temperature sensor of the first sensor group is mounted on a heat transfer tube of the condenser,
the second temperature sensor of the first sensor group is mounted on a refrigerant pipe of the refrigerant circuit,
the third temperature sensor of the second sensor group is mounted on a heat transfer tube of the evaporator, and
the fourth temperature sensor of the second sensor group is mounted on a refrigerant pipe of the refrigerant circuit.
Temple teaches,
A first temperature sensor (90) is mounted on a tube of the condenser (12, Fig. 6) and a second temperature sensor (28, Fig. 6) of the first sensor group is mounted on a refrigerant pipe of the refrigerant circuit (col. 6, lines 53-60).
A fourth temperature sensor of the second sensor group is mounted on a refrigerant pipe of the refrigerant circuit. (32, Fig. 1, col. 3, 25-30).
Kayano teaches 
A third temperature sensor (22, Fig. 1) of the second sensor group is mounted on a heat transfer tube of the evaporator (par. 59).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawano, in view of Kayano, in order to place the sensors on structures that will give the most accurate readings of the desired temperatures.    
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763